Case 2:19-cv-00150-JRG-RSP Document 20 Filed 08/03/20 Page 1 of 2 PageID #: 192



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 UNILOC 2017 LLC                                 §
                                                 §
        v.                                       §
                                                 §         Case No. 2:19-CV-150-JRG-RSP
 KIK INTERACTIVE, INC.                           §
                                                 §


                   JOINT MOTION FOR AGREED DISCOVERY ORDER

        Pursuant to the Court’s scheduling order, Plaintiff Uniloc 2017 LLC and Defendant Kik

  Interactive, Inc. jointly move for entry of the attached agreed discovery order.


 Dated: August 3, 2020                                Respectfully submitted,

 /s/ Ryan S. Loveless                                 /s/ Mark C. Lang
 James L. Etheridge                                   Eric A. Buresh
 Texas State Bar No. 24059147                         Mark C. Lang
 Ryan S. Loveless                                     ERISE IP
 Texas State Bar No. 24036997                         7015 College Blvd., Ste. 700
 Brett A. Mangrum                                     Overland Park, KS 66211
 Texas State Bar No. 24065671                         Tel: (913) 777-5600
 Travis L. Richins                                    Fax: (913) 777-5601
 Texas State Bar No. 24061296                         michelle.marriott@eriseip.com
 Jeff Huang
                                                      eric.buresh@eriseip.com
 ETHERIDGE LAW GROUP, PLLC
                                                      mark.lang@eriseip.com
 2600 E. Southlake Blvd., Suite 120 / 324
 Southlake, Texas 76092                               Melissa R. Smith
 Telephone: (817) 470-7249                            State Bar No. 24001351
 Facsimile: (817) 887950                              GILLAM & SMITH, L.L.P.
 Jim@EtheridgeLaw.com                                 303 South Washington Avenue
 Ryan@EtheridgeLaw.com                                Marshall, Texas 75670
 Brett@EtheridgeLaw.com                               Telephone: (903) 934-8450
 Travis@EtheridgeLaw.com                              Facsimile: (903) 934-9257
 Jeff@EtheridgeLaw.com                                gil@gillamsmithlaw.com
                                                      melissa@gillamsmithlaw.com
 Counsel for Plaintiff
 Uniloc 2017 LLC                                      Attorneys for Defendant
                                                      Kik Interactive, Inc.
Case 2:19-cv-00150-JRG-RSP Document 20 Filed 08/03/20 Page 2 of 2 PageID #: 193




                              CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

 service are being served this August 3, 2020 with a copy of this document via the Court’s

 CM/ECF system per Local Rule CV-5(a)(3).

                                                  /s/ Ryan S. Loveless.
                                                  Ryan S. Loveless




                                             2
